Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                            PROGRESS MICHIGAN v ATTORNEY GENERAL

             Docket Nos. 158150 and 158151. Argued January 8, 2020 (Calendar No. 1). Decided
      July 27, 2020.

              Progress Michigan filed a complaint in the Court of Claims against then Attorney General
      Bill Schuette in his official capacity, alleging that defendant violated the Freedom of Information
      Act (FOIA), MCL 15.231 et seq., and failed to preserve state records under the Management and
      Budget Act, MCL 18.1101 et seq. Plaintiff sought certain e-mail messages between Attorney
      General Schuette and his staff that were sent using personal e-mail accounts. Defendant denied
      the request on October 19, 2016, and on November 26, 2016, defendant denied plaintiff’s
      subsequent departmental appeal of that decision. Seeking to compel disclosure, plaintiff filed its
      complaint in the Court of Claims on April 11, 2017. Defendant moved for summary disposition,
      arguing that dismissal was appropriate because plaintiff failed to comply with the signature and
      verification requirement of MCL 600.6431 of the Court of Claims Act, MCL 600.6401 et seq. On
      May 26, 2017, plaintiff filed an amended complaint that contained allegations identical to those in
      the original complaint but was also signed by plaintiff’s executive director and sworn to before the
      Ingham County Clerk. Defendant again moved for summary disposition, this time arguing that
      the amended complaint was untimely because it was filed outside FOIA’s 180-day period of
      limitations. The Court, CYNTHIA D. STEPHENS, J., dismissed plaintiff’s Management and Budget
      Act claim but denied the summary-disposition motion with respect to defendant’s FOIA claim,
      holding that plaintiff had complied with the MCL 600.6431 signature and verification requirement
      and that the complaint was timely filed within that statute’s one-year limitations period. The Court
      of Claims concluded that the amended complaint complied with FOIA’s statute of limitations
      because the amendment related back to the filing of the original complaint, which had been timely
      filed. Defendant appealed (Court of Appeals Docket No. 340921), arguing that the Court of Claims
      erred by concluding that plaintiff could amend its complaint to comply with MCL 600.6431.
      Defendant asserted that the order was appealable by right because the order constituted a denial of
      governmental immunity; specifically, defendant asserted that compliance with the MCL 600.6431
      verification and signature requirement was a prerequisite to suit against the state. Defendant also
      filed an application for leave to appeal (Court of Appeals Docket No. 340956), arguing that
      plaintiff had failed to comply with FOIA’s statute of limitations. The Court of Appeals granted
      leave to appeal and consolidated the appeals. The Court of Appeals, METER, P.J., and GADOLA
      and TUKEL, JJ., reversed the Court of Claims and remanded the case for entry of summary
      disposition in favor of defendant. 324 Mich. App. 659 (2018). The Court of Appeals considered
      plaintiff’s compliance with MCL 600.6431 as an issue of immunity, reasoning that the verification
and signature requirement was a condition precedent for avoiding governmental immunity; on that
basis, it concluded that it had jurisdiction over the appeal because it was an appeal of a final order
denying governmental immunity. It reasoned that although the original complaint was timely, it
was time-barred because it was not signed and verified as required by MCL 600.6431. The Court
of Appeals analogized plaintiff’s first complaint to the medical malpractice complaint in Scarsella
v Pollak, 461 Mich. 547 (2000), in which the plaintiff failed to include an affidavit of merit with
the complaint as required by MCL 600.2912d, rendering the complaint insufficient to commence
the malpractice action and, therefore, insufficient to toll the applicable statute of limitations.
Because plaintiff’s complaint in this case was not verified, the Court of Appeals reasoned that the
claim lacked legal validity from its inception and could not be amended to cure the defect. The
Court of Appeals further concluded that the amended complaint was untimely because it was filed
outside FOIA’s 180-day statute of limitations. The Supreme Court granted plaintiff’s application
for leave to appeal. 503 Mich. 982 (2019).

      In an opinion by Justice CAVANAGH, joined by Justices MARKMAN, ZAHRA, BERNSTEIN,
and CLEMENT, the Supreme Court held:

        Regardless of whether the MCL 600.6431(2)(d) verification and signature requirement
applied, plaintiff was required to comply with other provisions of the Court of Claims Act,
including the MCL 600.6434 verification requirement. Although plaintiff did not appear to fulfill
that requirement in its amended complaint, defendant waived review of the issue by conceding
that the amended complaint was, in fact, verified; any lack of compliance was therefore not a basis
for dismissing the complaint. The filing and tolling provisions in MCL 600.1901 and MCL
600.5856(a) of the Revised Judicature Act (RJA), MCL 600.1010 et seq., apply to FOIA actions
brought in the Court of Claims because neither FOIA nor the Court of Claims Act contains
language governing the commencement of an action or the tolling of a limitations period. MCL
600.6434 does not override the RJA rules that an action is commenced when a complaint is filed,
does not override the act’s rule that a limitations period is tolled when a complaint is filed, and
does not condition tolling on satisfaction of the verification requirement. The original complaint
was filed within FOIA’s limitations period, and the lack of verification did not render it a nullity.
The Court of Appeals’ reliance on Scarsella was misplaced because it did not apply in the context
of this case. Under MCR 2.118(A)(1), plaintiff was entitled to amend its complaint, without
seeking leave from the Court of Claims, within 14 days of defendant filing its motion to dismiss.
Plaintiff did so, and under MCR 2.118, the amended pleading superseded the former pleading.
There was no need to analyze whether the amended complaint related back under MCR 2.118(D),
because the amendment only corrected the technical verification requirement; it did not add a new
claim. The Court of Appeals erred when it reversed the Court of Claims and remanded the case
for entry of summary disposition in favor of defendant.

        1. The state is immune from all suits except to the extent it consents to be sued. In that
regard, MCL 15.240 of FOIA authorizes individuals to bring a civil action against a public body
to challenge a final determination denying all or a portion of a request for documents. Because
MCL 15.232(h)(i) defines the term “public body” to include a state officer, employee, agency,
department, division, bureau, board, commission, council, authority, or other body in the executive
branch of the state government, the office of the Attorney General is subject to a FOIA request.
When a public body denies all or a portion of an individual’s request, MCL 15.240 requires an
appeal of that decision to be filed in the Court of Claims, if the public body is a state public body,
within 180 days of the final determination. Within the Court of Claims Act, MCL 600.6431
provides that a claim may not be maintained against the state unless within one year after the claim
has accrued the individual files in the Court of Claims either a written claim or a written notice of
intention to file a claim against the state or any of its departments, commissions, boards,
institutions, arms, or agencies. Under MCL 600.6431(2)(d), the claim or notice must include a
signature and verification by the claimant before an officer authorized to administer oaths.
Regardless of whether the MCL 600.6431(2)(d) signature and verification requirement applies to
the Attorney General given that the Attorney General is not a “state,” MCL 600.6434(2) requires,
among other things, that the complaint be verified. In this case, because defendant was a “public
body,” plaintiff properly asserted a claim under FOIA when defendant denied its claim and did so
within 180 days of the denial as required by MCL 15.240. Whether the Court of Appeals was
correct in analyzing plaintiff’s compliance with the MCL 600.6431 signature and verification
requirement as an issue of governmental immunity, instead of as an issue of compliance with the
rules of the Court of Claims, did not have to be decided because either way plaintiff had to comply
with the Court of Claims Act, which included the MCL 600.6434(2) verification requirement. It
is undisputed that the original complaint was not verified as required by MCL 600.6434(2). While
plaintiff’s amended complaint also did not appear to be verified as required by MCL 600.6434(2),
defendant waived any argument that the complaint was not properly verified by conceding in
multiple briefs that the second complaint was verified.

        2. Under MCL 600.6422 and MCL 600.6434(1), practice and procedure in the Court of
Claims is governed by the statutes and court rules prescribing practice in the circuit courts of
Michigan. The RJA also governs practice and procedure in the Court of Claims because the Court
of Claims Act is contained within the RJA. In that regard, MCL 600.1901 provides that an action
is commenced by the filing of a complaint in a court, and MCL 600.5856(a) states that the statutory
period of limitations is tolled when a complaint is filed. Because neither FOIA nor the Court of
Claims Act contains language governing the commencement of an action or the tolling of a
limitations period, the filing and tolling provisions in MCL 600.1901 and MCL 600.5856(a) apply
to FOIA actions brought in the Court of Claims. Under MCR 2.118, a plaintiff may amend its
complaint by right within 14 days of the defendant filing a motion to dismiss, and unless otherwise
indicated, an amended pleading supersedes the former pleading. In this case, plaintiff commenced
its FOIA action when it timely filed the first complaint on April 11, 2017, tolling FOIA’s 180-day
limitations period under MCL 15.240. Because plaintiff filed its amended complaint within 14
days of defendant filing its motion to dismiss, the timely complaint superseded the original
complaint.

        3. By its own terms, Scarsella’s holding—that the plaintiff’s failure to file the required
affidavit of merit with a medical malpractice complaint rendered the complaint ineffective in that
it did not toll the statute of limitations—was limited to the affidavit-of-merit requirement set forth
in MCL 600.2912d(1). Accordingly, Scarsella was not applicable to the facts of this case. The
language in the affidavit-of-merit and verification statutes was not identical, and the Court of
Claims Act and FOIA do not contain language suggesting that failure to comply with the
verification requirements set forth in MCL 600.6431 and MCL 600.6434 would render a complaint
null and void. In particular, MCL 600.6434 does not override the MCL 600.1901 rules regarding
commencing an action, does not override the MCL 600.5856 rules regarding tolling the statute of
limitations, and does not condition tolling on compliance with the verification requirements; had
the Legislature wanted the verification requirements to affect when an action is commenced or
when the statute of limitations is tolled, it could have said so. Moreover, Scarsella did not apply
in the context of this case because in Scarsella the Court expressly declined to extend its nullity
analysis to documents that are inadequate or defective, like in this case, as opposed to the affidavit
of merit that was completely omitted by the plaintiff in Scarsella. Permitting a plaintiff to amend
its original complaint to correct the lack of verification does not subvert the MCL 600.6434
verification requirement because the complaint would still need to be verified, and the complaint
could be dismissed if the plaintiff failed to do so, just not on statute-of-limitations grounds.

       Reversed and remanded.

         Chief Justice MCCORMACK, joined by Justice VIVIANO, concurring, agreed with the
majority that plaintiff’s original unsworn and unverified complaint tolled the statute of limitations
for its FOIA claim but wrote separately to explain why she would have overruled Scarsella. Even
though Scarsella did not involve the Court of Claims Act or FOIA, the Court of Appeals
analogized the affidavit of merit required to be filed with the medical malpractice complaint in
that case to the statutorily required verification requirements in this case, concluding that the
failure to have the complaint verified resulted in plaintiff’s original complaint being legally invalid
from its inception and, thus, that it did not commence the action or toll the statute of limitations.
The Court of Appeals’ analogy makes sense, but the majority rejects the reasoning, concluding
that plaintiff’s failure to sign or verify the complaint was more like when a medical malpractice
plaintiff files an affidavit but the affidavit is inadequate or defective in some way; and because
such inadequacies or deficiencies do not prevent the statute of limitations from being tolled in
malpractice cases, it should not do so in this FOIA action. The majority is correct that the Court
of Claims Act does not override or contradict the RJA’s statutory rules for when an action is
commenced or when the limitations period is tolled and that tolling the statute of limitations in this
case does not render meaningless the Court of Claims Acts’ verification requirements. The
Scarsella Court’s decision was questionable in that the same reasoning applies to medical
malpractice actions because there is no statute that conditions tolling on the plaintiff’s filing an
affidavit of merit. The majority should have considered whether Scarsella was correctly decided
even though the parties did not request such action or brief the issue. The standard for
reconsidering the issue addressed in Scarsella is too high because it is unlikely that a case
addressing the issue will be appealed given that Scarsella clearly states that when a plaintiff wholly
omits to file an affidavit of merit with the complaint, the filing is ineffective and does not toll the
period of limitations. This case demonstrates that while the Court is skeptical of Scarsella’s
reasoning, Scarsella’s influence cannot be cabined to medical malpractice actions. Chief Justice
MCCORMACK agreed that Scarsella was distinguishable in this case, but rather than resolve on a
case-by-case-basis future litigants’ attempts to extend Scarsella to other actions involving
“mandatory” conditions of maintaining suit, she would hold that in accordance with MCL
600.5856(a), unless clearly stated otherwise, a statute of limitations or repose is tolled at the time
the complaint is filed.

        Justice MARKMAN, concurring, agreed with the majority opinion but wrote separately to
express his disagreement with Chief Justice MCCORMACK’s assertion that the Court should
overrule Scarsella. In Scarsella, the plaintiff failed to file an affidavit of merit with his medical
malpractice complaint, contrary to the requirements of MCL 600.2912d(1), which provides that
the plaintiff in such an action shall file an affidavit of merit with the complaint. This Court
concluded that use of the word “shall” indicates that an affidavit accompanying the complaint is
mandatory and imperative. Accordingly, the mere tendering of a complaint without the required
affidavit of merit is insufficient to commence the lawsuit. In Tyra v Organ Procurement Agency
of Mich, 498 Mich. 68 (2015), this Court expanded on the reasoning in Scarsella and held that a
medical malpractice action can only be commenced by filing a notice of intent and then filing an
affidavit of merit with the complaint after the notice period has expired. Scarsella and Tyra were
correctly decided and should be left undisturbed, particularly in the context of this case because
this case was not a medical malpractice action, plaintiff could be given relief without addressing
Scarsella, and neither party requested that Scarsella be reconsidered. In rejecting the Court of
Appeals’ reasoning related to Scarsella, the majority correctly concludes in accordance with
Saffian v Simmons, 477 Mich. 8 (2007), that the complaint in this case tolled the statute of
limitations because the failure to verify the complaint was more like a defective affidavit of merit
than an omitted affidavit. Nonetheless, the Scarsella rule is straightforward and consistent with
the MCL 600.2912d(1) affidavit-of-merit requirement, and overruling Scarsella would not
displace the reasonableness of the logic underlying it. The holding in Scarsella set forth a rule of
procedure that is reasonable and manageable, does not present an insurmountable obstacle in
carrying into effect the requirement of filing an affidavit of merit, and conforms with the plain
language of the statute.




                                    ©2020 State of Michigan
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan



OPINION
                                                    Chief Justice:                   Justices:
                                                     Bridget M. McCormack            Stephen J. Markman
                                                                                     Brian K. Zahra
                                                    Chief Justice Pro Tem:           Richard H. Bernstein
                                                     David F. Viviano                Elizabeth T. Clement
                                                                                     Megan K. Cavanagh


                                                                     FILED July 27, 2020



                              STATE OF MICHIGAN

                                       SUPREME COURT


     PROGRESS MICHIGAN,

                Plaintiff-Appellant,

     v                                                               Nos. 158150-1

     ATTORNEY GENERAL,

                Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 CAVANAGH, J.
         Plaintiff, Progress Michigan, filed a request under Michigan’s Freedom of

 Information Act (FOIA), MCL 15.231 et seq., with defendant, then Attorney General

 William Schuette, seeking the disclosure of certain e-mail messages sent or received by

 Schuette or certain employees of his department.1 The request was denied, and plaintiff


 1
  Attorney General Dana Nessel was subsequently elected and has taken over the defense
 of this lawsuit. For ease of reference in this opinion, however, we refer to Attorney General
 Schuette as the defendant.
brought suit in the Court of Claims, challenging that denial. Defendant moved for

summary disposition, but the Court of Claims denied the motion with regard to the FOIA

claim. The Court of Appeals reversed, reasoning that this Court’s decision in Scarsella v

Pollak, 461 Mich. 547; 607 NW2d 711 (2000), rendered plaintiff’s initial complaint a

nullity, such that it could not be amended, and that the statutory period of limitations

elapsed before the second complaint was filed. Progress Mich v Attorney General, 324
Mich. App. 659, 673-674; 922 NW2d 654 (2018). Scarsella does not apply in this context,

and plaintiff complied with the statutory requirements necessary to sustain its claim under

the FOIA. Accordingly, we reverse the judgment of the Court of Appeals and remand the

case to the Court of Claims for further proceedings.

                      I. FACTS AND PROCEDURAL HISTORY

       Plaintiff filed its FOIA request on September 27, 2016, seeking the disclosure of all

e-mail messages sent or received by 21 employees of defendant’s department2 using

personal e-mail accounts in the performance of any official function since November 1,

2010. Defendant denied the request on October 19, 2016, stating that only a single e-mail

message met plaintiff’s description and that the e-mail message was not subject to

disclosure because it was exempt from disclosure under the FOIA as attorney work




2
 The individuals were John Bandstra, Kathryn Barron, Andrea Bitely, John Bursch, Alan
Cropsey, Lori Gay, Holly Gustafson, Gerald (Rusty) Hills, Carol Isaacs, Esther Jentzen,
Aaron Lindstrom, Sharon Lollio, Peter Manning, Beth Nurenberg, Matthew Schneider,
William (Bill) Schuette, John Sellek, Dan Sonneveldt, Dennis Startner, Barbara
Teszlewicz, and Joy Yearout.




                                             2
product. Plaintiff filed an internal appeal on November 26, 2016; defendant denied the

appeal on December 12, 2016.

         Plaintiff filed its complaint3 in the Court of Claims on April 11, 2017, alleging that

defendant’s denial violated the FOIA and that defendant had failed to preserve state records

under the Management and Budget Act (MBA), MCL 18.1101 et seq. On May 16, 2017,

in lieu of filing an answer, defendant moved for summary disposition under MCR

2.116(C)(4), (7), and (8). Defendant argued, in part, that plaintiff’s complaint was subject

to dismissal because it was not signed and verified as required by MCL 600.6431(1) of the

Court of Claims Act (COCA), MCL 600.6401 et seq. Plaintiff filed a nearly identical

amended complaint on May 26, 2017. The allegations were the same, but the amended

complaint was verified—that is, it was signed by plaintiff’s executive director and sworn

to before the Ingham County Clerk. Defendant once again moved for summary disposition

under MCR 2.116(C)(4), (7), and (8), this time arguing that the amended complaint was

untimely because it was filed outside the FOIA’s 180-day period of limitations (i.e., more

than 180 days after October 19, 2016).4 See MCL 15.240.

         The Court of Claims granted defendant’s motion with respect to plaintiff’s claim

under the MBA but denied defendant’s motion for summary disposition of the FOIA claim,

holding that plaintiff had complied with MCL 600.6431(1) and the applicable statute of

limitations. The Court of Claims, citing the language of MCL 600.6431 and our decision



3
 Plaintiff sued defendant “in his official capacity as Attorney General and head of the
Department of Attorney General.”
4
    Defendant did not argue that the amended complaint was not properly verified.


                                               3
in McCahan v Brennan, 492 Mich. 730; 822 NW2d 747 (2012), concluded that to be

compliant, the notice or claim had to be filed within the specified period (1 year), and it

rejected defendant’s position that a plaintiff is limited to only one opportunity to meet that

requirement. On that basis, the Court of Claims concluded that plaintiff’s amended

complaint was timely filed under MCL 600.6431. The Court of Claims also rejected

defendant’s argument that plaintiff’s amended complaint was untimely because it was filed

outside the FOIA’s 180-day limitations period. Relying on MCL 600.5856(a), the Court

of Claims concluded that the statutory period of limitations was tolled at the time the

original complaint was filed and that the amendment related back to the date of the original

complaint because the claim asserted in the amended complaint arose out of the same

conduct, transaction, or occurrence set forth in the original pleading.

       Defendant appealed in the Court of Appeals.5 The Court of Appeals first rejected

plaintiff’s argument that the Court lacked jurisdiction in Docket No. 340921 because the

Court of Claims’ denial of summary disposition was not a “final judgment” or “final order”

under MCR 7.202(6). Progress Mich, 324 Mich. App. at 665-666. Plaintiff argued that the

Court of Claims did not deny defendant governmental immunity because there is no

governmental immunity applicable to plaintiff’s claim under the FOIA. The Court of

Appeals determined that because defendant asserted that compliance with MCL




5
 Defendant appealed by right the denial of his motion for summary disposition under MCR
2.116(C)(7) based on governmental immunity (Docket No. 340921). Defendant also filed
an application for leave to appeal from the denial of his motion for summary disposition
under MCR 2.116(C)(7) based on the statute of limitations (Docket No. 340956). The
Court of Appeals granted defendant’s application and consolidated the two appeals.


                                              4
600.6431(1) was a condition precedent to avoiding governmental immunity, see Fairley v

Dep’t of Corrections, 497 Mich. 290, 297; 871 NW2d 129 (2015), the denial of defendant’s

motion    amounted     to   “ ‘an   order   denying    governmental     immunity     to   a

governmental . . . official,’ ” making it a “final order under MCR 7.202(6)(a)(v).”

Progress Mich, 324 Mich. App. at 665-666 (citation omitted). The Court went on to

conclude that, regardless, it had jurisdiction over the appeal because it had granted leave

to appeal in Docket No. 340956. Id. at 666.

       The Court of Appeals then concluded that although the original complaint was

timely, the bar-to-claim language of MCL 600.6431 was triggered because it was not

signed and verified. Id. at 670-671. The Court analogized the unverified complaint in this

case to the medical malpractice complaint filed in Scarsella, 461 Mich. at 549. In that case,

the plaintiff did not include with the complaint the affidavit of merit (AOM) required under

MCL 600.2912d; because of the plaintiff’s failure to include the statutorily required AOM,

this Court had held that the complaint was “ ‘insufficient to commence the plaintiff’s

malpractice action’ ” and insufficient to toll the limitations period. Progress Mich, 324
Mich. App. at 671, quoting Scarsella, 461 Mich. at 550. The Court of Appeals reasoned that

because the complaint in this case was not verified, the claim could not be maintained

because it “lacked legal validity from its inception” and was a “nullity.” Progress Mich,
324 Mich. App. at 673. Because “there was nothing pending that could be amended,” the

amended complaint did not cure the defect of the original complaint, and any attempt by

plaintiff to amend the complaint under MCR 2.118 was ineffectual. Id. (quotation marks

omitted). Because the amended complaint was filed outside the FOIA’s 180-day statute of

limitations, neither could it commence the action on its own. Id. at 674 n 3. The Court


                                              5
reversed and remanded to the Court of Claims for entry of summary disposition in favor of

defendant. Id. at 674.

      We granted leave and directed the parties to address: “(1) whether there is a

sovereign or governmental immunity defense to the failure to disclose public records

pursuant to the [FOIA]; (2) if so, whether that immunity is waived by the FOIA; (3)

whether the notice and verification requirements of the [COCA], see MCL 600.6431(1),

are applicable to [an] FOIA appeal; (4) if so, whether the Court of Appeals erred when it

held that the plaintiff’s failure to follow the verification requirement in its original

complaint, which was filed within one year after the FOIA claim accrued, MCL

600.6431(1), rendered the complaint ‘invalid from its inception’ and incapable of

amendment; and (5) whether the Court of Appeals erred when it held that the verified

amended complaint, also filed within the one-year period, could not ‘relate back’ to the

date of the original complaint for purposes of compliance with the 180-day limitations

period of the FOIA.” Progress Mich v Attorney General, 503 Mich. 982, 982-983 (2019).

                            II. STANDARD OF REVIEW

      Plaintiff’s challenge to the jurisdiction of the Court of Appeals requires us to

interpret the COCA, which presents a statutory question this Court reviews de novo.

Parkwood Ltd Dividend Housing Ass’n v State Housing Dev Auth, 468 Mich. 763, 767; 664

NW2d 185 (2003). The availability of governmental immunity presents a question of law

that is likewise reviewed de novo. Bauserman v Unemployment Ins Agency, 503 Mich. 169,

179; 931 NW2d 539 (2019).




                                           6
                                       III. ANALYSIS

       In our order granting plaintiff’s application for leave to appeal, we asked the parties

to address (1) whether there is a sovereign or governmental immunity defense to the failure

to disclose public records under the FOIA and (2) if so, whether that immunity is waived

by the FOIA. Progress Mich, 503 Mich. at 982-983. Plaintiff argues that there is no

sovereign or governmental immunity defense to its claim under the FOIA because this

Court has previously recognized a common-law mandamus action to compel disclosure of

public documents against the state that was not barred by immunity; moreover, the

subsequently enacted FOIA explicitly waives any immunity. Defendant agrees that under

the FOIA, he is subject to suit but argues that he is entitled to a sovereign-immunity defense

in the FOIA suit because plaintiff’s originally filed unverified complaint did not comply

with MCL 600.6431. The Court of Appeals, citing Fairley, 497 Mich. at 297, considered

the issue of plaintiff’s compliance with MCL 600.6431 as an issue of immunity, reasoning

that the verification requirement was a condition precedent for avoiding governmental

liability. Progress Mich, 324 Mich. App. at 665-666. The Court concluded that the Court

of Claims’ “denial of summary disposition constituted a denial of governmental immunity

to a governmental party, and the order thus constituted a final order,” granting the Court of

Appeals jurisdiction over the appeal by right. Id. at 666.

       As this Court recognized in Ross v Consumers Power Co (On Rehearing), 420 Mich.
567, 598; 363 NW2d 641 (1984), the state is immune from suit unless, and only to the

extent that, it consents to be sued:

              From statehood forward, Michigan jurisprudence recognized that the
       sovereign (the state) was immune from all suits, including suits for tortious
       injuries which it had caused. The rationale for sovereign immunity was never


                                              7
       grounded in a belief that the state could do no wrong. Rather, sovereign
       immunity existed in Michigan because the state, as creator of the courts, was
       not subject to them or their jurisdiction. As the Supreme Court stated in
       Michigan State Bank v Hastings, 1 Doug 225, 236 (Mich, 1844):

                      The principle is well settled that, while a state may sue,
              it cannot be sued in its own courts, unless, indeed, it consents
              to submit itself to their jurisdiction. * * * [A]n act of the
              legislature, conferring jurisdiction upon the courts in the
              particular case, is the usual mode by which the state consents
              to submit its rights to the judgment of the judiciary.

       Thus, the original Michigan rule held that the state was immune from all suits
       except to the extent that it consented to be sued in its courts.

       The Legislature can, and has, abrogated the state’s sovereign immunity by enacting

legislation consenting to suit. Relevant to this case, the Legislature has consented to suit

against public bodies and waived its sovereign immunity under the FOIA.6 Specifically,



6
   While statutory waivers of immunity would come later, there have always been
exceptions to the background rule of absolute sovereign immunity for the state recognized
at common law. Common-law writs of mandamus and habeas corpus existed before there
was any legislative waiver of immunity from suit. The state necessarily was subject to suit
for those writs—i.e., it was not immune from suit—because, otherwise, these writs would
be an empty promise of a remedy. Specifically, in Nowack v Auditor General, 243 Mich.
200, 203-204; 219 N.W. 749 (1928), this Court recognized a common-law right to access
public records with no indication that the state was immune from such an action. This is
likely because any immunity defense theory for a mandamus action would defeat the point
of the writ of mandamus; if the state could assert immunity from the writ, the writ would
have no function.

       The FOIA statute, first enacted in 1976, effective April 13, 1977—see 1976 PA
442—specifically codified into statute a mandamus-like action whereby plaintiffs could
seek to compel the government to perform the legal duty to disclose public documents.
The extent to which the common-law right to compel production of public documents
exists outside the FOIA, if at all, has not been raised by the parties, and it is not necessary
for us to decide that question in this case. Plaintiff’s claim is not a mandamus action
seeking to compel defendant to produce the disputed documents. Plaintiff’s claim is an
FOIA claim that must be resolved under that act.


                                              8
the act authorizes individuals to initiate a civil action against a public body to challenge a

final determination that denied all or a portion of a request for documents. MCL 15.240.

The FOIA defines “public body” to include the following: “A state officer, employee,

agency, department, division, bureau, board, commission, council, authority, or other body

in the executive branch of the state government . . . .” MCL 15.232(h)(i). Accordingly,

because there is no question that defendant is considered a “public body,” plaintiff could

assert a claim under the FOIA for defendant’s denial of its request for documents.

       MCL 15.240 also specifies how such an FOIA suit should be filed. The statute

requires that a plaintiff must file the suit in the Court of Claims within 180 days of the final

determination denying the plaintiff’s request:

              (1) If a public body makes a final determination to deny all or a portion
       of a request, the requesting person may do 1 of the following at his or her
       option:

              (a) Submit to the head of the public body a written appeal that
       specifically states the word “appeal” and identifies the reason or reasons for
       reversal of the denial.

               (b) Commence a civil action in the circuit court, or if the decision of
       a state public body is at issue, the court of claims, to compel the public body’s
       disclosure of the public records within 180 days after a public body’s final
       determination to deny a request. [Id.]

       Accordingly, because a decision of a state public body was at issue, plaintiff was

required to commence its civil action in the Court of Claims within 180 days of October 19,

2016, the date defendant first denied plaintiff’s FOIA request.7 Plaintiff did exactly that:


7
 Plaintiff has not challenged defendant’s position that the 180-day period of limitations
under MCL 15.240 began to run when defendant first denied plaintiff’s FOIA request on
October 19, 2016, rather than when defendant denied plaintiff’s appeal of that denial on



                                               9
in compliance with MCL 15.240, plaintiff filed its action in the Court of Claims within the

180-day limitations period.    Despite this, defendant argued that he was entitled to

governmental immunity because plaintiff’s original complaint was not verified and that,

therefore, plaintiff did not comply with MCL 600.6431 of the COCA. Citing Fairley, 479
Mich. at 297, the Court of Appeals agreed, concluding that compliance with the COCA was

a condition precedent to avoiding defendant’s immunity. Progress Mich, 324 Mich. App.

at 665-666. Whether compliance with the COCA is properly considered a question of

immunity or a question of compliance with the rules of the forum is a question of no

moment because plaintiff was required to comply with the COCA either way.8 We disagree

with the Court of Appeals, however, that plaintiff failed to comply with the COCA.


       First, we address the statutory authority for the verification requirement. Defendant

has offered the concession that under Pike v Northern Mich Univ, 327 Mich. App. 683, 695-




December 12, 2016. Accordingly, and because we hold that plaintiff’s original complaint
tolled the statutory period of limitations, we do not address whether defendant is correct
on this point.
8
  We acknowledge that in Fairley, 479 Mich. at 297, we stated that “while MCL 600.6431
does not ‘confer governmental immunity,’ it establishes conditions precedent for avoiding
the governmental immunity conferred by the [the governmental tort liability act (GTLA),
MCL 691.1401 et seq.], which expressly incorporates MCL 600.6431.” Further, we
rejected the Court of Appeals’ interpretation of MCL 600.6431 as merely establishing
procedures for suing the state under the GTLA. Id. at 297 n 11. Fairley is not directly
applicable here because it involved a claim under the GTLA rather than under the FOIA
and the Court’s analysis of the interplay between the GTLA and the COCA was specific to
those statutes. More importantly, we need not decide whether compliance with the COCA
is a question of immunity or a question of compliance with the rules of the forum because
the answer is the same—plaintiff must comply with the COCA to maintain its claim against
defendant.


                                            10
697; 935 NW2d 86 (2019), MCL 600.6431 would not apply because defendant is not “the

state,” although defendant maintains Pike was wrongly decided. MCL 600.6431 provides:

             (1) Except as otherwise provided in this section, a claim may not be
      maintained against this state unless the claimant, within 1 year after the claim
      has accrued, files in the office of the clerk of the court of claims either a
      written claim or a written notice of intention to file a claim against this state
      or any of its departments, commissions, boards, institutions, arms, or
      agencies.

             (2) A claim or notice under subsection (1) must contain all of the
      following:

             (a) A statement of the time when and the place where the claim arose.

           (b) A detailed statement of the nature of the claim and of the items of
      damage alleged or claimed to have been sustained.

             (c) A designation of any department, commission, board, institution,
      arm, or agency of the state involved in connection with the claim.

             (d) A signature and verification by the claimant before an officer
      authorized to administer oaths.

             (3) A claimant shall furnish copies of a claim or notice filed under
      subsection (1) to the clerk at the time of filing for transmittal to the attorney
      general and to each of the departments, commissions, boards, institutions,
      arms, or agencies of this state designated in the claim or notice.

              (4) For a claim against this state for property damage or personal
      injuries, the claimant shall file the claim or notice under subsection (1) with
      the clerk of the court of claims within 6 months after the event that gives rise
      to the claim.

            (5) This section does not apply to a claim for compensation under the
      wrongful imprisonment compensation act, 2016 PA 343, MCL 691.1751 to
      691.1757.[9]



9
 MCL 600.6431 was recently amended by 2020 PA 42, effective March 3, 2020. However,
the statute applies retroactively to March 29, 2017. 2020 PA 42, enacting section 1.



                                             11
         Even if MCL 600.6431 does not apply because defendant is not a “state,” there is

no question plaintiff was required to comply with MCL 600.6434, which provides:

                (1) Except as provided in this section, the pleadings shall conform to
         the rules for pleadings in the circuit courts.

                (2) The complaint shall be verified. The pleadings of the state need
         not be verified.

                (3) The complaint shall be served upon any department, commission,
         board, institution, arm, or agency of the state involved in the litigation, in the
         same manner as a complaint filed in the circuit court.

               (4) With each paper, including the original complaint filed by the
         claimant, 1 copy of each shall be furnished to the clerk who shall immediately
         transmit the copy to the attorney general. [Emphasis added.]

         There is no dispute that the originally filed complaint was not verified as required

under MCL 600.6434(2). As for the amended complaint, it appears from the face of the

pleading that it was not, in fact, verified.10 However, defendant stated affirmatively that



Because plaintiff filed its complaint in the Court of Claims on April 11, 2017, all references
in the analysis section of this opinion to MCL 600.6431 are to the current version of the
statute.
10
     MCR 1.109(D)(3) specifies the verification requirement:

                 Verification. Except when otherwise specifically provided by rule or
         statute, a document need not be verified or accompanied by an affidavit. If
         a document is required or permitted to be verified, it may be verified by

                 (a) oath or affirmation of the party or of someone having knowledge
         of the facts stated; or

                (b) except as to an affidavit, including the following signed and dated
         declaration:

                “I declare under the penalties of perjury that this _________
                has been examined by me and that its contents are true to the



                                                12
the amended complaint was properly verified multiple times throughout the course of this

litigation. Specifically, defendant asserted the second complaint was verified in his second

motion for summary disposition in the Court of Claims, in his brief on appeal in the Court

of Appeals, and in his brief on appeal in this Court.11 Further, when specifically invited at

oral argument in this Court to argue that the amended complaint was not verified, defendant

declined. Defendant did not address verification under MCL 600.6434 separately from

verification under MCL 600.6431, and while the statutes function slightly differently, there

is no difference between their verification requirements. Accordingly, defendant has

waived any argument that the amended complaint was not properly verified. Sweebe v

Sweebe, 474 Mich. 151, 156-157; 712 NW2d 708 (2006) (A “waiver is the intentional

relinquishment of a known right.”) (quotation marks, citation, and alteration omitted).




              best of my information, knowledge, and belief.” Any
              requirement of law that a document filed with the probate court
              must be sworn may be also met by this declaration.

The amended complaint contains no oath or affirmation by plaintiff or by someone having
knowledge of the facts stated and does not include a signed and dated declaration consistent
with MCR 1.109(D)(3)(b). The amended complaint merely includes the signature of
plaintiff’s executive director, subscribed and sworn to before the Ingham County Clerk.
11
  See Defendant’s Second Motion for Summary Disposition in the Court of Claims (June
13, 2017) at 2 (“In response, on May 26, 2016, Progress Michigan filed its First Amended
Complaint, which differed only in that it was signed and verified.”); Defendant’s Brief on
Appeal in the Court of Appeals (January 25, 2018) at 17 n 8 (“The only difference between
the amended and original complaints was Progress Michigan’s addition of its verified
signature as required by MCL 600.6431(1)); Defendant’s Brief on Appeal in this Court
(June 26, 2019) at 24 (“In an attempt to cure this deficiency, it filed a verified amended
complaint on May 26, 2017 . . . .”).


                                             13
       Having waived any challenge to the amended complaint’s verification, defendant’s

sole argument in support of dismissal of the amended complaint is that it was filed outside

the 180-day limitations period specified in MCL 15.240. The Court of Appeals agreed,

reasoning that because the original complaint was not verified, it was a nullity. Progress

Mich, 324 Mich. App. at 673. Despite the fact that the complaint had been accepted for

filing by the Court of Claims, had been served on defendant, and had been the subject of

defendant’s first responsive pleading, the Court of Appeals concluded that it was as if the

complaint never even existed and could not have been amended to comply with the

verification requirement. We disagree.

       To determine whether the amended complaint was timely filed, we first need to

analyze the effect of the unverified original complaint. To do this, we look to the

procedures that govern practice in the Court of Claims. Under MCL 600.6422, practice

and procedure in the Court of Claims is governed by the statutes and court rules applicable

to proceedings in the circuit court, unless otherwise specifically stated in the COCA:

               (1) Practice and procedure in the court of claims shall be in accordance
       with the statutes and court rules prescribing the practice in the circuit courts
       of this state, except as otherwise provided in this section.

              (2) The supreme court may adopt special rules for the court of claims.

               (3) All fees in the court of claims shall be at the rate established by
       statute or court rule for actions in the circuit courts of this state and shall be
       paid to the clerk of the court of claims.

Similarly, MCL 600.6434(1) states, “Except as provided in this section, the pleadings shall

conform to the rules for pleadings in the circuit courts.”




                                              14
         The Revised Judicature Act (RJA), MCL 600.101 et seq., governs practice and

procedure in the Court of Claims because the COCA is contained within the RJA. Relevant

to this case, two provisions of the RJA prescribe the practice and procedure in the circuit

court and, therefore, the Court of Claims: MCL 600.1901 and MCL 600.5856. MCL

600.1901 states that an action is commenced upon the filing of a complaint in a court.12

MCL 600.5856(a) states that the statutory period of limitations is tolled upon the filing of

a complaint.     Nothing in the COCA or the FOIA prescribes different practices or

procedures governing the commencement of an action or the tolling of a limitations period.

Accordingly, these statutes apply, and plaintiff’s FOIA action was commenced when it

filed the complaint on April 11, 2017; the filing of the original complaint tolled the 180-

day limitations period under MCL 15.240, leaving six days remaining before the

limitations period passed.

         As already discussed, because the original complaint was not verified, it did not

comply with MCL 600.6434(2) and was subject to dismissal. But plaintiff proceeded to

amend the complaint under the Michigan Court Rules to correct the lack of verification.

Under MCR 2.118(A)(1), plaintiff was entitled to amend its complaint, without seeking

leave from the Court of Claims, within 14 days of defendant filing its motion to dismiss.13




12
  See also MCR 2.101(B) (“A civil action is commenced by filing a complaint with a
court.”).
13
     MCR 2.118(A)(1) states:

               A party may amend a pleading once as a matter of course within 14
         days after being served with a responsive pleading by an adverse party, or



                                            15
See also MCL 600.2301.14 Plaintiff did so: defendant’s motion to dismiss the complaint

was filed on May 16, 2017, and the amended complaint was filed on May 26, 2017. Under

MCR 2.118(A)(4), “[u]nless otherwise indicated, an amended pleading supersedes the

former pleading.”      Accordingly, the amended complaint, timely filed under MCR

2.118(A)(1), superseded the original complaint.

         The Court of Appeals held that because it was not verified, plaintiff’s original

complaint did not commence the action in the Court of Claims and that it therefore did not

toll the statutory period of limitations. In the Court of Appeals’ own words, the original

complaint was a “nullity” that could not be amended. Progress Mich, 324 Mich. App. at

673. In reaching this conclusion, the Court of Appeals extended this Court’s decision in

Scarsella, 461 Mich. 547, to apply in the context of this case—that is, the Court of Appeals

analogized the Scarsella plaintiff’s failure to file a statutorily required AOM with his

medical malpractice complaint, with plaintiff’s failure in this case to file a verified

complaint originally. Progress Mich, 324 Mich. at 673.




         within 14 days after serving the pleading if it does not require a responsive
         pleading.
14
     MCL 600.2301 provides:

                 The court in which any action or proceeding is pending, has power to
         amend any process, pleading or proceeding in such action or proceeding,
         either in form or substance, for the furtherance of justice, on such terms as
         are just, at any time before judgment rendered therein. The court at every
         stage of the action or proceeding shall disregard any error or defect in the
         proceedings which do not affect the substantial rights of the parties.




                                              16
       We first note that by its own terms, Scarsella does not apply here. In Scarsella, the

Court examined the MCL 600.2912d(1) requirement that a medical malpractice plaintiff

“shall file with the complaint an [AOM] signed by a health professional . . . .” Limiting

our holding to the AOM requirement in that statute, we held that the plaintiff’s failure to

file the affidavit rendered the complaint “ineffective,” in that it would “not work a tolling

of the applicable period of limitation.” Scarsella 461 Mich. at 553. We note the obvious

that the complaint at issue here does not allege a claim of medical malpractice and, hence,

does not fall within Scarsella’s express holding.15 Without explaining why the verification

requirement should be considered substantially similar to the MCL 600.2912d AOM

requirement, the Court of Appeals merely concluded that the verification requirement (of




15
   Moreover, the complaint in Scarsella omitted the requisite AOM, whereas here
defendant argued the original complaint was insufficient or incomplete because it lacked
the requisite verification. Scarsella explicitly stated:

               Today, we address only the situation in which a medical malpractice
       plaintiff wholly omits to file the affidavit required by MCL 600.2912d(1);
       MSA 27A.2912(4)(1). In such an instance, the filing of the complaint is
       ineffective, and does not work a tolling of the applicable period of limitation.
       This holding does not extend to a situation in which a court subsequently
       determines that a timely filed affidavit is inadequate or defective. [Scarsella,
461 Mich. at 553 (emphasis added).]

In this case, the complaint was not “wholly omit[ted]” but, rather, was “inadequate or
defective.” Scarsella explicitly declined to extend its “nullity” analysis to the context in
which the document (there the affidavit, here the complaint itself) is present, but is
“inadequate or defective.” That is the situation here. By its own terms, Scarsella does not
apply. See also Saffian v Simmons, 477 Mich. 8, 13-14; 727 NW2d 132 (2007) (“Scarsella
did not address the problem of a defective affidavit of merit.”).




                                             17
MCL 600.6431) “is analogous to the requirements for initiating a medical malpractice

claim.” Progress Mich, 324 Mich. App. at 671. We disagree.16

       First, as even the Court of Appeals acknowledged, the language of the medical

malpractice and verification statutes are not identical. Id. at 672 n 2. Further, nothing in

MCL 600.6431 or MCL 600.6434 suggests that the failure to comply with the verification

requirement renders a complaint “null and void.” Nor does any other provision of the

COCA or the FOIA. Finally, as already stated, MCL 600.6422(1) dictates that the court

rules governing civil actions in the circuit court govern actions in the Court of Claims, and

no court rule renders a complaint filed without the requisite verification a nullity.

       Construing MCL 600.6434 as requiring that the complaint be verified, as we must

under McCahan, does not mean that an unverified complaint does not commence a civil

action under MCL 600.1901 or toll the limitations period under MCL 600.5856. Nothing

in MCL 600.6434 (or any other provision of the COCA) suggests otherwise. MCL

600.6434 says absolutely nothing that would contradict or override the general rules

pertaining to commencing an action under MCL 600.1901 or tolling the limitations period

under MCL 600.5856. Nor does MCL 600.6434 explicitly condition tolling on the

verification requirement. All MCL 600.6434 requires is that the complaint be verified. It

is not inconsistent to require a plaintiff to comply with the verification requirement in MCL

600.6434 while at the same time permitting the action to be commenced under MCL

600.1901 and the limitations period tolled under MCL 600.5856(1).


16
   Although amicus curiae, Michigan Association for Justice, argues that Scarsella was
incorrectly decided, we need not reach the issue because plaintiff has not asked us to do so
and the case is distinguishable by its own terms.


                                             18
       Finally, we reject defendant’s argument that permitting plaintiff to amend its

complaint to correct the lack of verification would allow plaintiff to subvert the verification

requirement of MCL 600.6434. Recognizing that an action is commenced under MCL

600.1901 and that the statutory period of limitations is tolled under MCL 600.5856 upon

the filing of a complaint does not render the verification requirements of MCL 600.6434

meaningless. Plaintiffs still have to verify the complaint, and their complaint might be

dismissed if they fail to do so, just not on statute-of-limitations grounds.17 Likewise,

nothing in the language of MCL 15.240 suggests that the verification requirement of MCL

600.6434 (or MCL 600.6431) has any bearing on the question of when an action is

commenced or whether the statutory period of limitations is tolled. To the contrary, the

rules applicable in the Court of Claims state that an action is commenced and the statutory

limitations period is tolled upon the filing of a complaint. Had the Legislature intended the

verification requirement to affect the commencement of the action or the tolling of the

statutory period of limitations under either the FOIA or the COCA, it could have, and

presumably would have, so specified.18


17
   In denying the application for leave to appeal in Castro v Goulet, 501 Mich. 884, 886
(2017), Justice VIVIANO offered a similar analysis concerning the MCL 600.2912d(1)
AOM requirement and the statute of limitations in MCL 600.5856(1). Castro, 501 Mich.
884, 886 (2017) (VIVIANO, J., concurring) (“No one has yet offered a convincing argument
why it would be inconsistent to mandate the AOM filing in § 2912d(1) while at the same
time permitting § 5856(1) to toll the running of the statutory limitations period. Tolling in
these circumstances would not appear to vitiate the requirements of § 2912d(1): plaintiffs
would still have to file the AOM and their claims might be dismissed when they failed to
do so, just not on statute of limitations grounds.”).
18
  There is no need to analyze whether the amended complaint related back under MCR
2.118(D). As discussed, the original complaint—which set forth the entire FOIA claim



                                              19
                                   IV. CONCLUSION

       Because the Court of Appeals erred by granting defendant summary disposition, we

reverse the judgment of the Court of Appeals and remand the case to the Court of Claims

for further proceedings.


                                                          Megan K. Cavanagh
                                                          Stephen J. Markman
                                                          Brian K. Zahra
                                                          Richard H. Bernstein
                                                          Elizabeth T. Clement




and satisfied the limitations period in MCL 15.240(1)(b)—was not a “nullity.” The
amendment only corrected the technical verification requirement; it did not add a new
claim. See 1 Mich Court Rules Practice, Relation Back of Amendments–In General (7th
ed), § 2118.11, pp 884-885 (“The chief importance of the relation-back rule is to determine
whether or not the statute of limitations has been satisfied. In broad terms, if the original
complaint was timely, it satisfied the statute of limitations even if it was defective and even
if the amendment that cured the defect was not made until after the running of the statute.
On the other hand, an amendment that raises a new claim (i.e., one that does not arise out
of the same transaction or occurrence) does not relate back, and if it is raised for the first
time after the statute of limitations has run, it may be attacked on that ground.”).


                                              20
                             STATE OF MICHIGAN

                                       SUPREME COURT


    PROGRESS MICHIGAN,

                Plaintiff-Appellant,

    v                                                           Nos. 158150-1

    ATTORNEY GENERAL,

                Defendant-Appellee.


MCCORMACK, C.J. (concurring).
        I agree with the Court that the unsworn and unverified original complaint tolled the

statute of limitations on the plaintiff’s Freedom of Information Act (FOIA)1 claim. The

Court of Appeals erred by holding otherwise, and the Court is right to reverse its judgment.

I write separately to explain why today I would also overrule our decision in Scarsella v

Pollak, 461 Mich. 547; 607 NW2d 711 (2000).

        As the Court explains, Scarsella did not involve the Court of Claims Act2 or the

FOIA; the question that Scarsella presented is how a trial court should proceed if a plaintiff

in a medical malpractice action files a complaint without also filing the “affidavit of merit”

required by MCL 600.2912d.3 Despite that dissimilarity, the Court of Appeals followed


1
    MCL 15.231 et seq.
2
    MCL 600.6401 et seq.
3
 MCL 600.2912d(1) provides that “the plaintiff in an action alleging medical
malpractice . . . shall file with the complaint an affidavit of merit signed by a health
professional . . . .” The affidavit must include, among other things, a statement identifying
Scarsella’s roadmap to conclude that the plaintiff’s original complaint “lacked legal

validity from its inception” because it was neither signed nor verified. Progress Mich v

Attorney General, 324 Mich. App. 659, 673; 922 NW2d 654 (2018).

       But it is hard to fault the Court of Appeals; the analogy makes sense. In Scarsella,
461 Mich. at 553, this Court stated that when “a medical malpractice plaintiff wholly omits

to file” the affidavit of merit, “the filing of the complaint is ineffective, and does not work

a tolling of the applicable period of limitation.” That result was required, the Court held,

because MCL 600.2912d(1) uses mandatory language—“the plaintiff . . . shall file with the

complaint an affidavit of merit . . . .” (Emphasis added.) See Scarsella, 461 Mich. at 549

(“Use of the word ‘shall’ indicates that an affidavit accompanying the complaint is

mandatory and imperative. . . . We therefore conclude that, for statute of limitations

purposes in a medical malpractice case, the mere tendering of a complaint without the

required affidavit of merit is insufficient to commence the lawsuit.”). And while dismissal

of the affidavit-lacking complaint is without prejudice, the dismissal is fatal if (absent

tolling) a subsequent action is time-barred. Id. at 549-550. That was the result in Scarsella,

and so, too, the Court of Appeals concluded here.

       Requiring a plaintiff to sign their complaint and verify the facts it alleges is different

than requiring a plaintiff to provide a presuit affidavit from an expert who will opine

favorably on the plaintiff’s claim. But those differences didn’t cause the panel to pause.

Citing Scarsella favorably, it recognized that both cases involve “mandatory prerequisites

to filing suit and thus present the same issue.” Progress Mich, 324 Mich. App. at 672 n 2.

the applicable standard of practice or care and a description of how the defendant breached
that standard. MCL 600.2912d(1)(a) through (d).


                                               2
As a result, the original complaint was a “nullity,” a legal zero that neither commenced the

plaintiff’s FOIA action nor tolled the limitations period. Id. at 673.

       The Court today rejects this logic. It finds a distinction when the Court of Appeals

did not, explaining that the defects in the original complaint identified by the defendant—

that it was neither signed nor verified—are more like when a plaintiff does file an affidavit

of merit, but that affidavit is inadequate or defective in some way. And analogizing also

to our medical malpractice caselaw, these deficiencies would not prevent tolling of the

statute of limitations there, so it should not here either. Compare Kirkaldy v Rim, 478 Mich.

581, 586; 734 NW2d 201 (2007) (a deficient affidavit of merit suffices to toll the limitations

period “until the validity of the affidavit is successfully challenged in ‘subsequent judicial

proceedings,’ ” at which point the limitations period continues to run).

       This reasoning should not be interpreted as an endorsement of Scarsella. Indeed,

the Court explains today that the Court of Claims Act “says absolutely nothing that would

contradict or override” the statutory rules for when an action is commenced or when the

limitations period is tolled. See MCL 600.1901; MCL 600.5856.4 And tolling the statute

of limitations in a case such as this one would not render meaningless the Court of Claims

Act’s signature and verification requirements—a defective complaint might still be subject

to dismissal, but the running of the limitations period would be tolled until that time.

       All true. And of course, these same points apply to medical malpractice actions

because there is no statutory provision that conditions tolling on the plaintiff’s filing of an


4
  Under those rules, “[a] civil action is commenced by filing a complaint with the court,”
MCL 600.1901, and statutes of limitations are tolled “[a]t the time the complaint is filed,
if a copy of the summons and complaint are served on the defendant within the time set
forth in the supreme court rules,” MCL 600.5856(a).

                                              3
affidavit of merit. Others have beat me to this point. See Kirkaldy, 478 Mich. at 587 (M.

CAVANAGH, J., concurring) (“Clearly, the Legislature did not instruct that the period of

limitations for a medical malpractice action would be tolled only when a complaint and an

affidavit of merit are filed.”); see also Castro v Goulet, 501 Mich. 884, 886-887 (2017)

(VIVIANO, J., concurring) (“Absent any explicit textual indication that filing the [affidavit

of merit] is a condition to tolling, Scarsella’s contrary conclusion is questionable because

we must be cautious not to read into the statute what is not within the Legislature’s intent

as derived from the language of the statute.”) (cleaned up).

       Compared to the statutes involved here, the textual absence in the affidavit-of-merit

statute, MCL 600.2912d, is a stronger indication that tolling simply requires the filing of

a complaint timely served. That is because in enacting Public Act 78 of 1993—the public

act that created the affidavit–of-merit requirement—the Legislature added another

procedural prerequisite for would-be medical malpractice plaintiffs, requiring them to

provide a defendant with notice of intent to sue “not less than 182 days before the action is

commenced.” MCL 600.2912b(1). And in it, the Legislature explicitly addressed the

interplay between this new notice requirement and our tolling rules. As amended by 1993

PA 78, our tolling statute, MCL 600.5856, provided: “The statutes of limitations or repose

are tolled . . . [i]f, during the applicable notice period under section 2912b, a claim would

be barred by the statute of limitations or repose, for not longer than a number of days equal

to the number of days in the applicable notice period after the date notice is given in

compliance with section 2912b.”        MCL 600.5856(d), as amended by 1993 PA 78

(paragraph structure omitted). That is, the Legislature explained in words how the new

notice provision worked with the tolling statute.


                                             4
       That explicit provision makes the Legislature’s silence on whether an affidavit of

merit is needed to effectuate tolling under MCL 600.5856(a), well, loud. As Justice

VIVIANO put it: “[T]he Legislature knows how to tweak the limitations period in the

medical malpractice context, but does not appear to have done so for [affidavits of merit].”

Castro, 501 Mich. at 887 (VIVIANO, J., concurring).

       But the Court today declines to consider whether Scarsella was correctly decided.

I appreciate the Court’s desire to avoid disrupting precedent when we have not been asked

to do so by the parties. But I believe that our standard for reconsidering Scarsella might

be too high. Ideally, a case would present in which the question is neatly asked: a medical

malpractice plaintiff whose claim is dismissed as untimely, with that dismissal resulting

from the failure to file an affidavit of merit contemporaneously with the complaint (and

with no excusable reason for failing to do so, see MCL 600.2912d(2) and (3)). But that’s

unlikely because Scarsella’s rule is clear: when a plaintiff “wholly omits” to file the

affidavit of merit “the filing of the complaint is ineffective, and does not work a tolling of

the applicable period of limitation.” Scarsella, 461 Mich. at 553. This language leaves no

room for interpretation or debate; under Scarsella, no attorney can omit filing the affidavit

and expect a different result. And because even a hastily prepared affidavit of merit puts

the plaintiff in a much better litigation position than none at all, see Kirkaldy, 478 Mich. at

586 (opinion of the Court), that there is a potentially meritorious argument for overruling

Scarsella is not a risk that any prudent attorney would knowingly take.

       Perhaps because of this, our post-Scarsella opinions have not confronted Scarsella

head-on but have, instead, tried to make sense of its (I assume) unintended consequences

when a flawed affidavit is timely filed but later challenged by the defendant. See, e.g.,


                                              5
Saffian v Simmons, 477 Mich. 8, 13-14; 727 NW2d 132 (2007) (an affidavit of merit bears

a presumption of validity and a “technically deficient” affidavit is not a valid reason for

setting aside the defendant’s default for failing to file an answer); Kirkaldy, 478 Mich. at

586 (opinion of the Court) (an affidavit that did not fully comply with the statutory

requirements would still operate to toll the statute of limitations until successfully

challenged); Ligons v Crittenton Hosp, 490 Mich. 61, 76, 89-90; 803 NW2d 271 (2011)

(whether a defective affidavit of merit tolls the saving period provided for by the wrongful

death saving statute, MCL 600.5852).

       The result has been a category of lawsuits that amicus curiae, Michigan Association

for Justice, aptly describes as “spectral”: cases assigned a docket number and litigated in

the courts, but somehow never begun because the cases were a “nullity.” And this oddity

is not limited to cases that are controlled by our holding in Scarsella; we have also extended

it to the presuit notice required by MCL 600.2912b. In Burton v Reed City Hosp Corp, 471

Mich. 745, 752-754; 691 NW2d 424 (2005), this Court held that a “prematurely filed

complaint”—one that is filed less than 182 days after the plaintiff gives presuit notice—

does not commence a medical malpractice action. Like when a plaintiff omits the affidavit

of merit when filing a complaint, a prematurely filed complaint is ineffective to toll the

limitations period because “[e]ach statute [MCL 600.2912b and MCL 6002912d] sets forth

a prerequisite condition to the commencement of a medical malpractice lawsuit.” Burton,

471 Mich. at 754. And these “spectral cases” are not resolved on their underlying merits




                                              6
but, instead, on whether the plaintiff managed to navigate the complex set of tolling rules

we have created.5

       I agree with the Court that Scarsella can be distinguished here. But I respectfully

disagree that we should not take the final step this case implies and overrule it. As this

case shows, not only is the Court leery of Scarsella’s reasoning, we also cannot expect its

influence to stay cabined to medical malpractice actions and MCL 600.2912d. How

Scarsella’s reasoning can be extended is limited only by a litigant’s imagination, no matter

how trivial a “mandatory” condition for maintaining suit might be. Rather than resolve

these future questions case by case, I would hold today that unless clearly stated otherwise,

a statute of limitations or repose is tolled “[a]t the time the complaint is filed,” as MCL

600.5856(a) says.


                                                         Bridget M. McCormack
                                                         David F. Viviano




5
 I agree with Justice MARKMAN that the affidavit-of-merit requirement was likely designed
by the Legislature to make it more difficult for medical malpractice plaintiffs to bring suit.
But statutory interpretation begins with the law’s plain language, not with the policy that
may have motivated it. And Scarsella’s holding is inconsistent with the plain language of
our tolling statute.


                                              7
                            STATE OF MICHIGAN

                                      SUPREME COURT


 PROGRESS MICHIGAN,

               Plaintiff-Appellant,

 v                                                            Nos. 158150-1

 ATTORNEY GENERAL,

               Defendant-Appellee.


MARKMAN, J. (concurring).
       I fully concur with the majority opinion and write separately only to express my

disagreement with Chief Justice MCCORMACK’s assertion that this Court should overrule

Scarsella v Pollack, 461 Mich. 547; 607 NW2d 711 (2000).

       In Scarsella, the plaintiff failed to file an affidavit of merit with his medical

malpractice complaint, contrary to the requirements of MCL 600.2912d(1), which provides

that the plaintiff in such an action “shall file with the complaint an affidavit of merit.”

Scarsella, 461 Mich. at 548 (emphasis added). This Court concluded that “[u]se of the word

‘shall’ indicates that an affidavit accompanying the complaint is mandatory and

imperative” and thus “for statute of limitations purposes in a medical malpractice case, the

mere tendering of a complaint without the required affidavit of merit is insufficient to

commence the lawsuit.” Id. at 549 (quotation marks and citation omitted). Not an

extraordinary interpretation of the law in my judgment.

       While Scarsella itself was predicated on the mandatory “shall” language set forth

in MCL 600.2912d(1), we elaborated on its reasoning in Tyra v Organ Procurement
Agency of Mich, 498 Mich. 68, 94; 869 NW2d 213 (2015), in which we rejected the

plaintiff’s argument that Scarsella should be overruled, explaining as follows:

       More specific statutory provisions control over more general statutory
       provisions, and thus the specific requirements of [MCL 600.2912b(1)]
       regarding “commenc[ing] an action alleging medical malpractice” prevail
       over the general requirements of MCL 600.1901 regarding the commencing
       of civil actions. Although a civil action is generally commenced by filing a
       complaint, a medical malpractice action can only be commenced by filing a
       timely [notice of intent] and then filing a complaint and an affidavit of merit
       after the applicable notice period has expired, but before the period of
       limitations has expired. [Quotation marks, citation, and brackets omitted;
       first and second alterations in original.][1]

See also Castro v Goulet, 501 Mich. 884, 891 n 1 (2017) (MARKMAN, J., dissenting)

(quoting same). Without restating the entirety of the analyses in Scarsella and Tyra,2 I

believe these cases were decided correctly and, unlike the Chief Justice, would leave them

undisturbed. In particular, I would leave these cases undisturbed in the context of resolving

the present case in which the dispute in no way pertains to medical malpractice; in which,

1
  Tyra specifically concerned MCL 600.2912b(1) (written notice-of-intent requirement),
while Scarsella specifically concerned MCL 600.2912d(1) (affidavit-of-merit
requirement). However, the statutes are substantively identical with regard to their
mandatory character, with the former providing that “a person shall not commence an
action alleging medical malpractice against a health professional or health facility unless
the person has given the health professional or health facility written notice,” and the latter
providing that “the plaintiff in an action alleging medical malpractice or, if the plaintiff is
represented by an attorney, the plaintiff’s attorney shall file with the complaint an affidavit
of merit . . . .” (Emphasis added.)
2
  In addition, I note that MCL 600.2912d(1) provides that the plaintiff or the plaintiff’s
attorney “shall file with the complaint an affidavit of merit . . . .” (Emphasis added.) In
my view, the word “with” further communicates that the affidavit of merit must be filed
simultaneously with and alongside the complaint. An affidavit of merit that is filed
separately from the complaint at a later point in time is not filed “with” the complaint and,
thus, does not comply with MCL 600.2912d(1) for that reason as well.




                                              2
as shown by the majority opinion, relief can be afforded to plaintiff absent any need to

address Scarsella; and in which neither party has sought reconsideration of Scarsella.

        The Court of Appeals, however, in reaching a result contrary to that of this Court,

viewed it as helpful to analogize the instant dispute with Scarsella. See Progress Mich v

Attorney General, 324 Mich. App. 659, 672; 922 NW2d 654 (2018) (“Like the plaintiff in

Scarsella, plaintiff here argues that it should have been allowed to amend the complaint

such that the complaint then would comply with the statutory requirements. However, we

reject this argument . . . .”) (citation omitted). The statute at issue in the Court of Appeals,

MCL 600.6431(1),3 provided that “[n]o claim may be maintained against the state unless

the claimant . . . files in the office of the clerk of the court of claims either a written claim

or a written notice of intention to file a claim . . . , which claim or notice shall be signed

and verified by the claimant . . . .” (Emphasis added.)4 The word “shall” is “mandatory

and imperative,” Scarsella, 461 Mich. at 549, and if the failure to satisfy the “mandatory

and imperative” affidavit-of-merit requirement of MCL 600.2912d(1) rendered the

complaint in Scarsella a “ ‘nullity,’ ” it is not incomprehensible why the Court of Appeals

would conclude that a failure to satisfy the “mandatory and imperative” verification


3
    As enacted by 1961 PA 236.
4
  MCL 600.6431 was amended by 2020 PA 42, which is applicable retroactively to March
29, 2017, the date on which the Wrongful Imprisonment Compensation Act (WICA), MCL
691.1751 et seq., became effective. The amended version of MCL 600.6431 retains the
act’s original signature and verification requirement in current Subsection (2)(d), see MCL
600.6431(1), as enacted by 1961 PA 236, and it appears that the central purpose of the
amendment was to provide that the requirements of MCL 600.6431 do not apply to claims
for compensation under the WICA. See MCL 600.6431(5) (“This section does not apply
to a claim for compensation under the wrongful imprisonment compensation act, 2016 PA
343, MCL 691.1751 to 691.1757.”).



                                               3
requirement of MCL 600.6431(1) might analogously render the complaint in the present

case a “nullity.” See Progress Mich, 324 Mich. App. at 672-673. Nonetheless, I ultimately

agree with and join the conclusion of the majority opinion that the complaint here was

sufficient to toll the statute of limitations because the failure to verify the complaint more

closely resembled a defective affidavit of merit than an absent affidavit of merit. See

Saffian v Simmons, 477 Mich. 8, 13-14; 727 NW2d 132 (2007) (“Scarsella did not address

the problem of a defective affidavit of merit.”).

       But the essential reasoning of Scarsella-- that the failure to satisfy mandatory

language governing statutory preconditions for the maintenance of an action is fatal to the

action-- is hardly novel to that decision. Consider, for one recent example, this Court’s

decision on June 4, 2020, to deny the Legislature’s application to bypass the Court of

Appeals in House of Representatives v Governor, ___ Mich ___ (2020) (Docket No.

161377). The critical dispute in that case concerned the significance of MCR 7.305(B)(4),

which sets forth the following requirements for the grant of a bypass application:

              (B) Grounds. The application must show that

                                           * * *
              (4) in an appeal before a decision of the Court of Appeals,

              (a) delay in final adjudication is likely to cause substantial harm, or

              (b) the appeal is from a ruling that a provision of the Michigan
       Constitution, a Michigan statute, a rule or regulation included in the
       Michigan Administrative Code, or any other action of the legislative or
       executive branches of state government is invalid[.] [Emphasis added.]

In his dissenting statement, Justice VIVIANO wrote, “It is indisputable that our Court has

jurisdiction over this case, if we choose to assert it.” House of Representatives, ___ Mich



                                              4
at ___ (VIVIANO, J., dissenting). However, a plurality of the Court disagreed, concluding

that because the Legislature had failed to satisfy the “mandatory” requirements set forth in

MCR 7.305(B)(4), we lacked jurisdiction over the case:

               Justice VIVIANO asserts that “[i]t is indisputable that our Court has
       jurisdiction over this case,” but with a plurality of this Court concluding
       otherwise, it is plainly disputable. An application “must show” the items
       included in the list. MCR 7.305(B). Echoing that language, commentary on
       our rules also characterizes it as mandatory. See Gerville-Réache,
       Expediting Review, § 7.23, p 199 in Michigan Appellate Handbook
       (Shannon & Gerville-Réache eds, 3d ed, January 2018 update) (remarking
       that a bypass application “must show” the grounds listed in MCR
       7.305(B)(4)). Moreover, the original form of the rule provided only that
       bypass applications show that “delay in final adjudication is likely to result
       in substantial harm”; the additional option in MCR 7.305(B)(4)(b) that a
       bypass application can also show that it is an appeal from a ruling that various
       forms of law or government action are invalid was added in 2002. See 466
       Mich. lxxxvi, lxxxix (2002). Since such a judicial declaration would already
       have fallen within the grounds listed in MCR 7.305(B)(1) through (3), the
       fact that MCR 7.305(B)(4)(b) was added to MCR 7.305(B)(4) indicates that
       we understood it to be mandatory for bypass applications; otherwise, it would
       be redundant of what is already stated in MCR 7.305(B)(1) through (3). Our
       past practice also indicates it is mandatory, as we have denied bypass
       applications on the basis that the grounds in the rule were not satisfied.
       [House of Representatives, ___ Mich at ___ n 3 (CLEMENT, J., concurring).]

Although the plurality did not cite Scarsella or Tyra, it might well have done so because

its reasoning is similar. Once more, in Scarsella, 461 Mich. at 549, this Court concluded

that the failure to satisfy a mandatory rule governing a complaint in a medical malpractice

action rendered the complaint a “ ‘nullity,’ ” while the plurality in House of

Representatives, ___ Mich at ___(CLEMENT, J., concurring), concluded that the failure to

satisfy a mandatory rule governing a bypass application deprived the Court of jurisdiction.5

5
  I acknowledge that the plurality’s reasoning was not adopted by the Court itself given
that we did not dismiss the application for lack of jurisdiction but, instead, denied the



                                              5
Thus, in both cases, a mandatory rule was treated as tantamount to a threshold requirement

for maintaining an action, with the failure to satisfy the requirement voiding the action.

       It is not my point in any way to critique the plurality’s statement in House of

Representatives but, rather, to underscore the reasonableness of what it asserts concerning

the consequences of mandatory language that is preconditional to maintaining a lawsuit.6

Simply put, overruling Scarsella, whether done today or tomorrow, would not displace its

reasoning from our law. It is the reasoning of logic, and such reasoning would continue

within our jurisprudence, notwithstanding the overruling of Scarsella, even if the realm of

medical malpractice law was singularly deprived of its logical force.

       Furthermore, Scarsella and its progeny have beneficially contributed to the overall

clarity of Michigan’s comprehensive medical malpractice reforms of the 1990s, giving

practical meaning to these reforms in a disciplined and responsible manner. For instance,

under Scarsella, a plaintiff filing a medical malpractice complaint must simultaneously file

an affidavit of merit asserting that the allegations of malpractice have medical and litigative


application because “we are not persuaded that the questions presented should be reviewed
by this Court before consideration by the Court of Appeals,” id. at ___ (order of the Court),
and later asserted jurisdiction on June 30, 2020, by directing the Court of Appeals to decide
the case by a specific date, House of Representatives v Governor, ___ Mich ___ (2020)
(Docket No. 161377).
6
  To be clear, I express no opinion as to whether the plurality was correct in interpreting
MCR 7.305(B)(4) as establishing the limits of our jurisdiction over a case filed through a
bypass application. Moreover, I note that I did not join the plurality statement and instead
joined Justice ZAHRA’s dissent on the ground that “the [preconditional] requirements of
MCR 7.305(B)(4) [were] satisfied.” Id. at ___ n 10 (ZAHRA, J., dissenting). As a result,
whether MCR 7.305(B)(4) establishes the limits of our jurisdiction in that context was a
question that I did not need to reach in House of Representatives because I would have
concluded that the court rule was satisfied in any event.




                                              6
merit, and the failure to do so will result in the ineffectuality of the action.7 This constitutes

a clear and straightforward rule that is altogether consistent with the obligation of the

“plaintiff in an action alleging medical malpractice [who] . . . shall file with the complaint

an affidavit of merit signed by a health professional . . . .” MCL 600.2912d(1).

       And as the Chief Justice notes, it is “unlikely” that a medical malpractice case will,

as a result, be presented to this Court in which the plaintiff has failed to comply with

Scarsella precisely because “under Scarsella, no attorney can omit filing the affidavit and

expect” effectively to toll the statute of limitations. Unlike the Chief Justice, however, I

find this unlikeliness to be a virtue of Scarsella and not a vice. In other words, when

Scarsella precludes a medical malpractice action from proceeding on the merits only on

the rare occasion in which there has been a complete failure on the plaintiff’s part to file

an affidavit of merit along with the complaint, it seems to me that Scarsella is sufficiently

straightforward in setting forth the preconditions for a medical malpractice lawsuit and

cannot be said to have established an unreasonable, much less an insurmountable, obstacle

in carrying into effect one of the most significant of the Legislature’s medical malpractice

reforms-- the requirement of the filing of an affidavit of merit by a “health professional.”

       Accordingly, I believe that Scarsella sets forth an eminently reasonable and

manageable rule of procedure and, most importantly, was decided in accordance with the




7
  The only exception to the rule is set forth in MCL 600.2912d(2): “Upon motion of a party
for good cause shown, the court in which the complaint is filed may grant the plaintiff or,
if the plaintiff is represented by an attorney, the plaintiff’s attorney an additional 28 days
in which to file the affidavit required under subsection (1).”




                                                7
language of the law.8 And indeed, this has been equally true, in my judgment, of most of

this Court’s decisions in support of the Legislature’s medical malpractice reforms of the

1990s. Predictability and fairness in medical malpractice litigation is far more likely to

result when this Court gives faithful and disciplined meaning to the laws and reforms of

the Legislature (as in Scarsella), and thereby maintains an accord between our state’s

statutory law and its caselaw, than when a disregard of these obligations fosters uncertainty

as to which of these laws control.


                                                         Stephen J. Markman




8
  Of course, I concur with the Chief Justice in her affirmation that “statutory interpretation
begins with the law’s plain language,” although I would further affirm that such
interpretation not only “begins with,” but usually “ends with” the law’s plain language.
For reasons already generally explained, I believe that Scarsella is fully consistent with
this principle. That it was necessary to draw an utterly logical inference as to the impact
of a failure to comply with a mandatory statutory obligation does not constitute any
departure from the underlying principle.



                                              8